EXHIBIT 10.2

 

TCF FINANCIAL 2015 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD

AND NON-SOLICITATION / CONFIDENTIALITY AGREEMENT

 

RSA NO.  [X]

 

Employee Name:

 

[Name]

 

 

 

Shares of Restricted Stock:

 

[Shares Granted]

 

 

 

Award Date:

 

[Date]

 

 

 

Closing Price on Award Date:

 

[Price]

 

Shares of Restricted Stock (the “Restricted Stock”) are hereby granted effective
on the Award Date set forth above by TCF Financial Corporation (“TCF Financial”
or the “Company”) to [Grantee] (the “Grantee”) (the “Award”).

 

WHEREAS, the Company has adopted the TCF Financial 2015 Omnibus Incentive Plan
(the “Plan”) pursuant to which awards of Restricted Stock may be granted; and

 

WHEREAS, the Independent Subcommittee (the “Independent Subcommittee”) of the
Compensation, Nominating, and Corporate Governance Committee (the “Committee”)
has determined that it is in the best interests of the Company and its
stockholders to grant the award of Restricted Stock provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.              Grant of Restricted Stock. Pursuant to Section 7.2 of the Plan,
the Company hereby issues to the Grantee on the Award Date a Restricted Stock
Award consisting of the number of shares of Common Stock of the Company set
forth above (the “Restricted Stock”), on the terms and conditions and subject to
the restrictions set forth in this Award and the Plan. Capitalized terms that
are used but not defined herein have the meaning ascribed to them in the Plan.

 

2.              Consideration. The grant of the Restricted Stock is made in
consideration of the services to be rendered by the Grantee to the Company.

 

3.              Restricted Period; Vesting.

 

3.1                Except as otherwise provided herein, provided that the
Grantee remains in Continuous Service through the applicable vesting date, the
Restricted Stock will vest in accordance with the following schedule:

 

Vesting Date

 

Shares of Common Stock

[VESTING DATE]

 

[number/percentage of shares that vest]

[VESTING DATE]

 

[number/percentage of shares that vest]

[VESTING DATE]

 

[number/percentage of shares that vest]

 

The period over which the Restricted Stock vests is referred to as the
“Restricted Period”.

 

3.2                The foregoing vesting schedule notwithstanding, if the
Grantee’s Continuous Service terminates for any reason at any time before all of
his or her Restricted Stock has vested, the Grantee’s unvested Restricted Stock
shall be automatically forfeited upon such termination of Continuous Service and
neither the Company nor any Affiliate shall have any further obligations

 

--------------------------------------------------------------------------------


 

to the Grantee under this Award[pro rata vesting - ;  provided, however, that
notwithstanding the foregoing, if the Grantee ceases employment by reason of
death, Disability, or normal or early retirement (as determined in the
discretion of the Committee), a prorated portion of the unvested Restricted
Stock will vest based on the number of months from the first day of the month of
the Award Date to the termination date, divided by the total number of months
from the Award Date to the end of the Restricted Period, less the number of
shares that have vested prior to the termination date].

 

3.3                Notwithstanding the foregoing, if a Change in Control occurs
and the Participant’s Continuous Service is terminated by the Company without
Cause (other than for death or Disability) or by the Participant for Good
Reason, in either case, within 12 months following the Change in Control, 100%
of the Restricted Stock shall become immediately vested.

 

3.4                Notwithstanding Section 3.1, in accordance with Section 14.5
of the Plan, the Committee may, but is not required to, prescribe rules pursuant
to which the Grantee may elect to defer settlement of the Restricted Stock. Any
deferral election must be made in compliance with such rules and procedures as
the Committee deems advisable.

 

4.              Restrictions. Subject to any exceptions set forth in this
Agreement or the Plan, during the Restricted Period, the Restricted Stock or the
rights relating thereto may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock or the rights relating thereto during the Restricted Period shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock will
be forfeited by the Grantee and all of the Grantee’s rights to such shares shall
immediately terminate without any payment or consideration by the Company.

 

5.              Rights as Stockholder; Dividends.

 

5.1                The Grantee shall be the record owner of the Restricted Stock
and shall be entitled to the right to vote such shares but shall not be entitled
to receive all dividends or other distributions paid with respect to such shares
until such have vested in accordance with Section 3. Notwithstanding the
foregoing, any stock dividends, stock split or other adjustments contemplated by
Section 11 of the Plan in respect of the Restricted Stock shall be subject to
the same vesting provisions and restrictions on transferability as the shares of
Restricted Stock with respect to which they were issuable or paid.

 

5.2                The Company may issue stock certificates or evidence the
Grantee’s interest by using a restricted book entry account with the Company’s
transfer agent. Physical possession or custody of any stock certificates that
are issued shall be retained by the Company until such time as the Restricted
Stock vests and Grantee has made payment of the withholding taxes to the Company
pursuant to Section 8.1 below.

 

5.3                If the Grantee forfeits any rights Grantee has under this
Agreement in accordance with Section 3, the Grantee shall, on the date of such
forfeiture, no longer have any rights as a stockholder with respect to the
Restricted Stock and shall no longer be entitled to vote or receive dividends on
such shares.

 

6.              No Right to Continued Service. Neither the Plan nor this Award
shall confer upon the Grantee any right to be retained in any position with the
Company. Further, nothing in the Plan or this Award shall be construed to limit
the discretion of the Company to terminate the Grantee’s Continuous Service at
any time, with or without Cause.

 

2

--------------------------------------------------------------------------------


 

7.              Adjustments. If any change is made to the outstanding Common
Stock or the capital structure of the Company, if required, the shares of
Restricted Stock shall be adjusted or terminated in any manner as contemplated
by Section 11 of the Plan.

 

8.              Tax Liability and Withholding.

 

8.1                The Grantee shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:

 

(a)                tendering a cash payment.

 

(b)                authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable or deliverable to the Grantee
as a result of the vesting of the Restricted Stock; provided, however, that no
shares of Common Stock shall be withheld with a value exceeding the minimum
amount of tax required to be withheld by law.

 

(c)                 delivering to the Company previously owned and unencumbered
shares of Common Stock.

 

8.2                Notwithstanding any action the Company takes with respect to
any or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Grantee’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the Restricted Stock or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock to reduce or eliminate the Grantee’s liability for Tax-Related
Items.

 

9.              Section 83(b) Election. The Grantee may make an election under
Code Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted
Stock. Any such election must be made within thirty (30) days after the Grant
Date. If the Grantee elects to make a Section 83(b) Election, the Grantee shall
provide the Company with a copy of an executed version and satisfactory evidence
of the filing of the executed Section 83(b) Election with the US Internal
Revenue Service. The Grantee agrees to assume full responsibility for ensuring
that the Section 83(b) Election is actually and timely filed with the US
Internal Revenue Service and for all tax consequences resulting from the
Section 83(b) Election.

 

10.       Compliance with Law. The issuance and transfer of shares of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands that the
Company is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 

11.       Legends. A legend may be placed on any certificate(s) or other
document(s) delivered to the Grantee indicating restrictions on transferability
of the shares of Restricted Stock pursuant to this

 

3

--------------------------------------------------------------------------------


 

Award or any other restrictions that the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any applicable federal or state securities laws or any stock
exchange on which the shares of Common Stock are then listed or quoted.

 

12.       Notices. Any notice required to be delivered to the Company under this
Award shall be in writing and addressed to the Secretary of the Company at the
Company’s principal corporate offices. Any notice required to be delivered to
the Grantee under this Award shall be in writing and addressed to the Grantee at
the Grantee’s address as shown in the records of the Company. Either party may
designate another address in writing (or by such other method approved by the
Company) from time to time.

 

13.       Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 

14.       Interpretation. Any dispute regarding the interpretation of this Award
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

 

15.       Restricted Stock Subject to Plan. This Award is subject to the Plan as
approved by the Company’s stockholders and as may thereafter be amended or
modified in accordance with its terms. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

16.       Successors and Assigns. The Company may assign any of its rights under
this Award. This Award will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Award will be binding upon the Grantee and the Grantee’s
beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock may be transferred by will or the laws of descent or
distribution.

 

17.       Severability. The invalidity or unenforceability of any provision of
the Plan or this Award shall not affect the validity or enforceability of any
other provision of the Plan or this Award, and each provision of the Plan and
this Award shall be severable and enforceable to the extent permitted by law.

 

18.       Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock in this Award does not create any contractual
right or other right to receive any Restricted Stock or other Awards in the
future. Future Awards, if any, will be at the sole discretion of the Company.
Any amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee’s employment
with the Company.

 

19.       Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock, prospectively or retroactively;
provided, that, no such amendment shall adversely affect the Grantee’s material
rights under this Award without the Grantee’s consent.

 

20.       No Impact on Other Benefits. The value of the Grantee’s Restricted
Stock is not part of his normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 

4

--------------------------------------------------------------------------------


 

21.       Counterparts. This Award may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Award transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

22.       Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Award. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Award. The Grantee acknowledges that there
may be adverse tax consequences upon the grant or vesting of the Restricted
Stock or disposition of the underlying shares and that the Grantee has been
advised to consult a tax advisor prior to such grant, vesting or disposition.

 

5

--------------------------------------------------------------------------------


 

NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

As a condition of accepting this Award of Restricted Stock and in consideration
of the opportunity to receive shares of stock, I, the undersigned Grantee, agree
that for the duration of my employment with TCF Financial, TCF National Bank or
any of their affiliated companies (“TCF”) and for a period of 12 months after my
termination of employment, I will not solicit or attempt to solicit any of the
customers of TCF or solicit or attempt to hire any current employees of TCF for
any other bank, financial services company, lending company, leasing company or
other corporation, person or other entity providing the same or similar products
or services as provided by TCF.  I also agree that in the event of my
termination of employment with TCF I will not remove any documents, customer
information or other TCF proprietary materials from TCF premises, computers or
otherwise without specific permission and will promptly return upon request any
and all TCF-related documents, customer information or other TCF proprietary
materials in my possession.  I understand this is a binding contractual
agreement which TCF may enforce in court and/or seek damages from me if it is
violated, even if the Restricted Stock awarded in this Restricted Stock Award
Agreement never become vested.

 

 [SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[EMPLOYEE NAME]

 

 

 

 

 

By:

 

 

Name:

 

7

--------------------------------------------------------------------------------